DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1,	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.

 Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/23/2022, 02/25/2022 and 05/10/2022 was filed after the mailing date of the Final Rejection on 02/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2, 5-11 and 14-19are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (US 2013/0329781) in view of Gu et al (US 2010/0189183) and Coudurier et al (US 2013/0223510).

Regarding Claims 1, 10 and 19, Su discloses a system (e.g., see FIG. 1, -100 or FIG.2, -200) with corresponding method comprising one or more memories (non- transitory computer-readable medium) storing instructions (see FIG. 2; inherent in coding server 210); and one or more processors (220) that is coupled to the one or more memories and, when executing the instructions, are configured to generate a first encoded video sequence based on a first resolution (e.g., see Para 18-20; Para 38; Para 50-52; such as generate coded video based on a first resolution from coding engine 225) and a source video sequence that is associated with a video title (e.g., see Para 16; such as a movie or TV show), divide the first encoded video sequence into a plurality of different encoded subsequences (shot sequence) (e.g., see Para 17; such as video streams are parsed into a plurality of "chunks," segments of the coded video representing video content of a predetermined duration), determine that one or more quality metrics associated with a first encoded subsequence included in the plurality of different encoded subsequences when compared with one or more quality metrics associated with at least one other encoded subsequence included in the plurality of different encoded subsequences and, in response, determining that the first encoded subsequence should be re-encoded at a different resolution (e.g., see Fig. 6(b); Para 50-52; Para 54; Para 60; in another example, the resolution and frame rate may be controlled by scene change of the video source; i.e., comparing one or more quality metrics associated with a first encoded subsequence (such as a next scene or chunk 656) with one or more quality metrics associated with at least one other encoded subsequence (such as a scene or chunk 654 before the next scene or chunk 656) to determine that the first encoded subsequence should be re-encoded at a different resolution similar to the resolution of previous scene or chunk to smooth coding quality of the video sequence), generate a second encoded subsequence based on a second resolution and a first subsequence that is included in the source video sequence and associated with the first encoded subsequence (e.g., see Fig. 6(b); Para 23-25; Para 35; Para 38-39; Para 50-54; Para 60; such as generate a second chunk 656 based on the second resolution with same content as the first chunk 616); and generate a second encoded video sequence based on the first encoded video sequence and the second encoded subsequence (e.g., see Para 23-25; Para 35; Para 38-39; Para 50-54; Para 60; generate a second encoded video sequence by switching from identified first encoded subsequence of the first encoded video sequence to the second encoded subsequence), wherein at least a first portion of the second encoded video sequence is subsequently streamed to an endpoint device during playback of the video title (e.g., see Fig. 6(b); Para 19; Para 23-25; Para 50-54; Para 60).
However, Su is not explicit about the first encoded subsequence should be re- encoded at a different resolution upon determining that one or more quality metrics associated with a first encoded subsequence having at least one of a highest value or a lowest value when compared with one or more quality metrics associated with the other encoded subsequences.
In an analogous art, Gu discloses, as in one embodiment, that for each video stream, the MBR encoding engine assigns a higher resolution to a low complexity GOP (or segment) to maintain more visual detail, while a more complex GOP (or segment) is assigned a lower resolution of encoding to reduce visual artifacts. This approach has been found to provide a better visual experience for multiple bit rate streaming (see Para 50; Para 63); Coudurier further discloses the quality of segments in a bitrate range may be compared to determine the highest quality segment regardless of the bitrate range used to encode each segment (see Para 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Su to include the first encoded subsequence should be re-encoded at a different resolution upon determining that one or more quality metrics associated with a first encoded subsequence having at least one of a highest value or a lowest value when compared with one or more quality metrics associated with the other encoded subsequences, as taught by Gu and Coudurier to take advantage of dynamically deciding the resolution for encoding each chunk to provide a better visual experience for multiple bit rate streaming.

Regarding Claims 2 and 11, Su discloses generating the second encoded video sequence comprises replacing the first encoded subsequence (shot sequence) included in the first encoded video sequence with the second encoded subsequence (e.g., see Para 23; Para 27-28); and replacing a third encoded video sequence associated with a second subsequence included in the source video sequence with a fourth encoded subsequence associated with the second subsequence (e.g., see Para 23-28).

Regarding Claims 5 and 14, Gu further discloses the top or best quality video stream is encoded subject to a maximal peak bit rate constraint meeting the user specified MBR encoding parameters among the multiple video streams (see Para 47); thus Su in view of Gu would render “performing one or more comparison operations between the one or more quality metrics associated with the first encoded shot sequence with the one or more quality metrics associated with the other encoded shot sequences to determine a first quality metric included in the one or more quality metrics associated with the first encoded shot sequence having an associated value greater than associated values of all other corresponding quality metrics included in the one or more quality metrics associated with the other encoded shot sequences” so as to result in video quality for internet streaming that is desirable and consistent to be obvious to one of ordinary skill in the art.

Regarding Claims 6 and 15, , Gu discloses for the bottom or lowest quality video stream, the MBR engine controls the video encoder to produce an encoding of the video stream to meet the constant chunk rate constraint (see Para 47); thus Su in view of Gu would render “performing one or more comparison operations between the one or more quality metrics associated with the first encoded shot sequence with the one or more quality metrics associated with the other encoded shot sequences to determine a first quality metric included in the one or more quality metrics associated with the first encoded shot sequence having an associated value less than associated values of all other corresponding quality metrics included in the one or more quality metrics associated with the other encoded shot sequences” so as to result in video quality for internet streaming that is desirable and consistent to be obvious to one of ordinary skill in the art.

Regarding Claims 7 and 16, Su further discloses wherein, during playback, the video title is switchable between a decoded version of the first encoded video sequence and a decoded version of the second encoded video sequence via a first key frame included in the first encoded video sequence and a second key frame included in the second encoded video sequence (e.g., see Para 27).

Regarding Claims 8 and 17, Su discloses comprising computing a first quality metric based on the first encoded video sequence (see FIG. 1; such as compute a first quality metric based on 4 Mbps sequence); computing a second quality metric based on the second encoded video sequence (see FIG. 1; such as compute a first quality metric based on 2 Mbps sequence); and determining to stream at least a second portion of the first encoded video sequence instead of a third portion of the second encoded video sequence to the endpoint device based on the first quality metric and the second quality metric (e.g., see Para 22; such as minimize visual quality jump).

Regarding Claims 9 and 18, Su discloses comprising generating a third encoded shot sequence based on a third resolution and the first shot sequence (see Para 20; Para 24); and generating a third encoded video sequence based on the second encoded video sequence and the third encoded shot sequence, wherein at least a second portion of the third encoded video sequence is subsequently streamed to the endpoint device during playback of the video title (e.g., see FIG.1; Para 19; Para 23-25; each chunk can be replaced with different resolution or bitrate or different quality).

Allowable Subject Matter
7.	Claims 3-4, 12-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejection.

Conclusion
9.	Claims 1-2, 5-11 and 14-19 are rejected.
	Claims 3-4 and 12-13 and 20 are objected.

Correspondence Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426